EDMONDS, J., pro tem.
Petitioner in this matter is in exactly the same situation as the petitioner in Oil Well Supply Co. v. Superior Court (ante, p. 624 [51 Pac. (2d) 908]), this day decided. As a creditor of Wigle & McBride and a beneficiary under the declaration of trust there referred to its rights to the trust property are also about to be determined by the superior court by an order to be made upon the report and account of the trustee.
Eor the reasons stated in the opinion filed in the other proceeding it is ordered that the respondent superior court be and it is hereby prohibited from making or entering any judgment, order or decree in the Matter of Trusteeship of Wigle & McBride, Inc., a Corporation, No. 298-436 in said court.
Let a peremptory writ of prohibition issue accordingly.
York, Acting P. J., and Doran, J., concurred.